               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3022

vs.
                                                  TENTATIVE FINDINGS
SEAN O'NEAL,

                   Defendant.

      The Court has received the revised presentence investigation report and
addendum in this case. The defendant has filed a sentencing statement (filing
81) containing a motion for downward variance. The defendant's sentencing
statement also reasserts the objections to the presentence report reflected in
the addendum to the report. Filing 81 at 2.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all Guidelines
           mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using pre-
           Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure theory is
           not warranted, deviate or vary from the Guidelines when there is
           a principled reason justifying a sentence different than that called
           for by application of the advisory Guidelines, again without
           affording the Guidelines any particular or "substantial" weight.

2.   The defendant objects to ¶ 97 of the presentence report, which applies a
     2-level enhancement for obstruction of justice, and ¶ 100, which denies
     the defendant an adjustment for acceptance of responsibility.

     U.S.S.G. § 3C1.1 provides for a 2-level increase to the offense level

           [i]f (1) the defendant willfully obstructed or impeded, or
           attempted to obstruct or impede, the administration of
           justice with respect to the investigation, prosecution, or
           sentencing of the instant offense of conviction, and (2) the
           obstructive conduct related to (A) the defendant’s offense of
           conviction and any relevant conduct[.]

     That 2-level increase was assessed because the defendant harassed a
     witness by email and attempted to harass him through a website. See ¶
     88; filing 23; filing 65. The same conduct is the basis for denying


                                     -2-
acceptance of responsibility: "Conduct resulting in an enhancement
under §3C1.1 (Obstructing or Impeding the Administration of Justice)
ordinarily indicates that the defendant has not accepted responsibility
for his criminal conduct. There may, however, be extraordinary cases in
which adjustments under both §§3C1.1 and 3E1.1 may apply." U.S.S.G.
§ 3E1.1 cmt. n.4.

The presentence report contends that this is not such an extraordinary
case. The defendant argues otherwise. But the defendant also argues,
separately, that the § 3C1.1 enhancement does not apply and that he has
accepted responsibility within the meaning of § 3E1.1. Generally, while
he admits the conduct reflected in the presentence report and the Court's
records, he contends that it does not support an enhancement for
obstruction of justice because it was motivated by personal animus
instead of the investigation or prosecution of the offense.

To impose the § 3E1.1 enhancement, the Court must find by a
preponderance of the evidence that the defendant's intent was to
interfere with the prosecution of his case. United States v. Evans, 908
F.3d 346, 356 (8th Cir. 2018), cert. denied, 139 S. Ct. 1589 (2019). That
intent could certainly be inferred from the harassment of a material
witness—conduct that the defendant, again, does not deny. See United
States v. Hang, 75 F.3d 1275, 1284-85 (8th Cir. 1996); see also United
States v. Carter, 58 F. App'x 867, 870 (2d Cir. 2003); cf. United States v.
Kilbride, 584 F.3d 1240, 1262 (9th Cir. 2009). And at this point, the Court
has no evidence supporting the argument the defendant advanced to the
probation office. See filing 81-1. Accordingly, the Court will resolve this




                                -3-
     issue on the evidence already before the Court (including the defendant's
     admitted conduct) and any additional evidence adduced at sentencing.

     The clear demonstration of acceptance of responsibility is the defendant's
     burden to prove. See United States v. Davis, 875 F.3d 869, 875 (8th Cir.
     2017). And—if the Court finds obstruction of justice—the Court must
     consider the totality of the circumstances in determining whether this is
     an   "extraordinary    case"   nonetheless   warranting     acceptance    of
     responsibility, including the nature of the obstructive conduct and the
     degree of the defendant's acceptance of responsibility, whether he
     voluntarily terminated his obstructive conduct or was stopped by law
     enforcement, whether the obstruction was an isolated incident or an
     ongoing effort, and whether the defendant admitted and recanted that
     conduct or denied obstruction of justice at sentencing. See United States
     v. Hutterer, 706 F.3d 921, 925-26 (8th Cir. 2013); United States v. Rickert,
     685 F.3d 760, 768 (8th Cir. 2012).

     The Court notes that the defendant's conduct was repeated, and that it
     was stopped in each instance through pretrial supervision—which
     weighs against finding an "extraordinary case." Nonetheless, the Court
     will determine at sentencing whether the defendant met his burden of
     showing acceptance of responsibility.

     Finally, the defendant moves for a downward variance (even from the
     offense level he says should apply), based on his personal characteristics
     and the § 3553(a) factors. That motion will be resolved at sentencing.

3.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the



                                     -4-
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.

4.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.

5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 16th day of January, 2020.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                     -5-
